     Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 1 of 14 PageID #: 847



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JIMMIE C. GARDNER,

              Plaintiff,

v.                                       Civil Action No. 2:17-cv-03934

KANAWHA COUNTY COMMISSION;
and KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity;

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is defendant Kanawha County Prosecuting

Attorney’s (“Prosecuting Attorney”) motion to dismiss, filed

December 27, 2019.


                                 I.    Background


              The factual and procedural background of this action

is fully set forth in the court’s August 28, 2019 order, and is

incorporated herein by reference.          See Gardner v. Kanawha Cnty.,

No. 2:17-cv-03934, 2019 WL 4072712 (S.D. W. Va. Aug. 28, 2019)

(ECF No. 57).       Briefly stated, the plaintiff instituted this

action against defendants for their various roles in his

investigation, prosecution, conviction, incarceration,

exoneration, and re-prosecution.          The complaint asserted claims
  Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 2 of 14 PageID #: 848



against the defendants for deprivation of rights under 42 U.S.C.

§ 1983; malicious prosecution and abuse of process; unjust

conviction and imprisonment under common law; negligent hiring,

retention, and supervision; and intentional infliction of

emotional distress.


           In its August 28 order, the court granted the

defendants’ respective motions to dismiss except the court

denied the motion to dismiss the Count I “§ 1983 claim against

the Prosecuting Attorney’s Office and, by extension, the County

Commission of Kanawha County, under either a final policymaking

authority or a custom or usage theory of liability.”           Gardner,

2019 WL 4072712, at *22.      In its December 5, 2019 order, the

court granted the Prosecuting Attorney’s motion for leave to

file an additional motion to dismiss solely addressing the

argument that the Eleventh Amendment affords the Prosecuting

Attorney immunity, which would also relieve the Kanawha County

Commission (“KCC”) of vicarious liability.         The additional

motion to dismiss is now ripe for review.


                    II.   Motion to Dismiss Standard


           Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing ... entitle[ment] to relief.”        Fed. R. Civ. P. 8(a)(2);



                                     2
  Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 3 of 14 PageID #: 849



Erickson v. Pardus, 551 U.S. 89, 93 (2007).         Rule 12(b)(6)

correspondingly permits a defendant to challenge a complaint

when it “fail[s] to state a claim upon which relief can be

granted.”    Fed. R. Civ. P. 12(b)(6).      The required “short and

plain statement” must provide “‘fair notice of what the ...

claim is and the grounds upon which it rests.’”          Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957), overruled on other grounds,

Twombly, 550 U.S. at 563).      In order to survive a motion to

dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570); see also Monroe v. City of

Charlottesville, 579 F.3d 380, 386 (4th Cir. 2009).           The court

must also “draw[ ] all reasonable ... inferences from th[e]

facts in the plaintiff's favor.”         Edwards v. City of Goldsboro,

178 F.3d 231, 244 (4th Cir. 1999).


                              III. Discussion


            In the motion to dismiss, the Prosecuting Attorney

argues that it is entitled to Eleventh Amendment immunity

because the Prosecuting Attorney is an “arm of the state.”            Mem.

Supp. Mot. Dismiss, ECF No. 78, at 5-6.         In its memorandum in

support of the Prosecuting Attorney’s motion to dismiss, KCC

                                     3
  Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 4 of 14 PageID #: 850



incorporates the legal arguments of the Prosecuting Attorney and

claims that it cannot be held liable because the Prosecuting

Attorney is entitled to Eleventh Amendment immunity.           Mem. Supp.

Prosecuting Attorney’s Mot. Dismiss, ECF No. 79, at 2.            The

plaintiff responds that the Prosecuting Attorney and the KCC

(collectively, “the defendants”) are not entitled to Eleventh

Amendment immunity because the four-part test outlined by the

Fourth Circuit weighs in favor of defining the Prosecuting

Attorney as a local government entity and not as an arm of the

state.   Pl.’s Opp’n Mot. Dismiss, ECF No. 82, at 2, 4.


           The Eleventh Amendment states that “[t]he Judicial

power of the United States shall not be construed to extend to

any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.”         U.S. Const. amend.

XI.   “It has long been settled that the reference to actions

‘against one of the United States’ encompasses not only actions

in which a State is actually named as the defendant, but also

certain actions against state agents and state

instrumentalities.”     Regents of the Univ. of Cal. v. Doe, 519

U.S. 425, 429 (1997).     To determine whether an entity is an “arm

of the state” entitled to Eleventh Amendment immunity, courts

consider four factors:


                                     4
     Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 5 of 14 PageID #: 851




        (1) whether any judgment against the entity as
        defendant will be paid by the State or whether any
        recovery by the entity as plaintiff will inure to the
        benefit of the State; (2) the degree of autonomy
        exercised by the entity, including such circumstances
        as who appoints the entity's directors or officers,
        who funds the entity, and whether the State retains a
        veto over the entity's actions; (3) whether the entity
        is involved with state concerns as distinct from non-
        state concerns, including local concerns; and (4) how
        the entity is treated under state law, such as whether
        the entity's relationship with “the State [is]
        sufficiently close to make the entity an arm of the
        State.”

S.C. Dept. of Disabilities & Special Needs v. Hoover Universal,

Inc., 535 F.3d 300, 303 (4th Cir. 2008) (alteration in

original).      To determine whether the Prosecuting Attorney is

afforded Eleventh Amendment immunity, the court must apply and

analyze these four factors.


A.    Funding


              “[I]t is generally held that the most important

consideration is whether the state treasury will be responsible

for paying any judgment that might be awarded.”             Ram Ditta v.

Md. Nat. Capital Park & Planning Comm’n, 822 F.2d 456, 457 (4th

Cir. 1987).      “[T]he impetus for the Eleventh Amendment [is] the

prevention of federal-court judgments that must be paid out of a

State’s treasury.”        Hess v. Port Auth. Trans-Hudson Corp., 513

U.S. 30, 48 (1994).



                                        5
  Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 6 of 14 PageID #: 852



           The Prosecuting Attorney acknowledges that it is

funded by the county for operational costs and salaries.            Defs.’

Reply, ECF No. 84, at 4.      However, the Prosecuting Attorney

argues that the court must rely on other factors because the

West Virginia Code and West Virginia case law are mute on

whether a judgment against the Prosecuting Attorney would be

paid by the general revenue of the county.         ECF No. 84, at 4.


           Here, since the Prosecuting Attorney’s funding comes

from the county, this factor weighs against a finding of

Eleventh Amendment immunity.       See, e.g., Carter v. City of

Philadelphia, 181 F.3d 339, 348 (3d Cir. 1999) (finding that the

funding factor weighed against immunity because no portion of

the District Attorney’s funds were provided by the state and no

portion of any judgment will be paid directly or indirectly by

the state); Bibbs v. Newman, 997 F.Supp. 1174, 1180 (S.D. Ind.

1998) (“The strongest argument in favor of treating the

prosecuting attorney as a county official would be based on the

county’s funding of most deputy prosecuting attorneys and other

office staff.”).    In addition, under West Virginia law, there is

no obligation for the state to pay the debts of the counties.

W. Va. Const. art. X, § 6 (“[N]or shall the state ever assume,

or become responsible for the debts or liabilities of any

county, city, township, corporation or person.”); see also


                                     6
     Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 7 of 14 PageID #: 853



Fitchik v. N.J. Transit Rail Operations, Inc., 873 F.2d 655, 664

(3d Cir. 1989) (finding that the funding factor weighed against

immunity when less than one-third of the entity’s operating fees

came from the state and the state had no obligation to pay the

entity’s debts).


B.    Autonomy


              The defendants argue that the Prosecuting Attorney is

controlled by the state because it exercises the authority of

the state.       ECF No.84, at 5.     The plaintiff argues that in West

Virginia, “there exists a series of indicia suggestive of county

control over prosecuting attorneys,” such as West Virginia law

categorizing Prosecuting Attorney employees as county employees

and allowing Prosecuting Attorney appointments with the advice

and consent of the county.         ECF No. 82 at 6.


              Courts have held that a prosecuting attorney’s office

is a state agency when the Attorney General (“the AG”) has

authority over the office and can take over cases that are being

covered by the prosecuting attorneys.           See, e.g., Carter, 181

F.3d at 353 (finding that the autonomy factor weighed against

immunity because the Pennsylvania AG was without authority to

replace the district attorney or supersede a district attorney’s

decisions generally); Miller v. City of Boston, 297 F.Supp.2d



                                        7
  Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 8 of 14 PageID #: 854



361, 369 (D. Mass. 2003) (finding that the District Attorney is

a state agency in part because “the Attorney General has

supervisory authority over all district attorneys and can take

charge of cases that are being handled by the district

attorneys”).


           In West Virginia, the AG is without authority to

replace a prosecuting attorney.       State v. Ehrlick, 64 S.E. 935,

936 (W. Va. 1909) (“No doubt the Attorney General may assist the

prosecuting attorney in the prosecution of such business, . . .

but he cannot displace that officer.”).         The West Virginia AG

also cannot supersede a prosecuting attorney’s decisions

generally and can only “consult with and advise the several

prosecuting attorneys in matters relating to the official duties

of their office, and may require a written report from them of

the state and condition of the several causes.”          W. Va. Code §

5-3-2; see also Ehrlick, 64 S.E. at 936 (finding that the AG

does not have “control over [the prosecuting attorney] within

his own province”).


           The West Virginia AG can only provide special

prosecuting attorneys when requested by a prosecuting attorney

and can “require the several prosecuting attorneys to perform,

within the respective counties in which they are elected, any of

the legal duties required to be performed by the attorney

                                     8
     Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 9 of 14 PageID #: 855



general which are not inconsistent with the duties of the

prosecuting attorneys as the legal representatives of their

respective counties.”        W. Va. Code § 5-3-2.      These limited state

powers over the Prosecuting Attorney are outweighed by the

autonomy given to the Prosecuting Attorney under West Virginia

law, so the second factor also weighs against immunity.


C.    State Concerns Distinct From Non-State Concerns


              Under this factor, the defendants argue that the

concerns of the Prosecuting Attorney are state-wide, not local.

ECF No. 84, at 7.       The defendants also contend that the

Prosecuting Attorney “is tasked with upholding the public policy

of the State of West Virginia when it prosecutes criminal

offenders” because crimes are delineated by the West Virginia

Legislature.      ECF No. 84, at 8.      The plaintiff responds that the

Prosecuting Attorney attends to non-state concerns because it

prosecutes crimes only within the county.            ECF No. 82, at 8-9.


              This factor weighs against finding immunity because

the Prosecuting Attorney is primarily involved with matters of

local concern, not state-wide concern.           See W. Va. Code § 7-4-1

(“The prosecuting attorney shall attend to the criminal business

of the state in the county in which he or she is elected and

qualified[.]” (emphasis added)); Ehrlick, 64 S.E. at 936 (“We


                                        9
 Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 10 of 14 PageID #: 856



may say the office of prosecuting attorney has been carved out

of that of Attorney General and made an independent office,

having exclusive control, to some extent, of business of the

state, arising within the county.” (emphasis added)).


D.   Treatment Under State Law


          Under the section governing county organization, the

West Virginia constitution states that the “voters of each

county shall elect . . . a prosecuting attorney[.]”          W. Va.

Const. amend. IX, § 1.     West Virginia Code § 7-4-1 governs the

duties of a county prosecuting attorney.        Those duties are

described in broad terms:

     The prosecuting attorney shall attend to the criminal
     business of the state in the county in which he or she
     is elected and qualified and when the prosecuting
     attorney has information of the violation of any penal
     law committed within the county, the prosecuting
     attorney shall institute and prosecute all necessary
     and proper proceedings against the offender and may,
     in such case, issue or cause to be issued a summons
     for any witness the prosecuting attorney considers
     material.

W. Va. Code Ann. § 7-4-1(a).


          West Virginia law holds that a public employee is

considered an employee of the entity that can exercise control

over that employee.    Atkinson v. County Comm'n of Wood County,

489 S.E.2d 762, 766 (W. Va. 1997) (“The pivotal consideration in



                                    10
 Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 11 of 14 PageID #: 857



determining whether an individual is an employee of a given

entity is whether the purported employer has the power of

control over the individual.”).       A review of West Virginia law

suggests that, at least in some respects, county prosecutors are

subject to the control of county government.         See W. Va. Code §

7-7-7(a) (listing prosecuting attorney as a county employee and

requiring county prosecutors to obtain express consent of the

county commission before appointing assistant prosecutors);

Haney v. Cnty. Comm’n of Preston Cnty., 575 S.E.2d 434, 440 (W.

Va. 2014) (“County Commission employees include employees of the

various elected county officials including the county clerk,

circuit clerk, county assessor, and prosecuting attorney.”);

Amoroso v. Marion Cnty. Comm'n, 305 S.E.2d 299, 303 (W. Va.

1983) (“County commissions . . . set the budgets for [the]

offices of . . . [elected] county officials.”); State ex rel.

Morrisey v. W. Va. Office of Disciplinary Counsel, 764 S.E.2d

769, 781 (W. Va. 2014) (“[T]he intent of W. Va. Code § 7–7–7(a)

‘was for the county [commission] initially to confirm or refuse

to confirm a [prosecutor's] appointees as part of our system of

checks and balances.    Without that authority, the county

[commission] cannot effectively discharge its overall

responsibilities in governing the county.’” (alterations in

original) (quoting State ex rel. Dingess v. Scaggs, 195 S.E.2d

724, 725 (W. Va. 1973))).

                                    11
 Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 12 of 14 PageID #: 858



          As the defendants argue, under West Virginia law, a

county prosecutor pursuing a criminal prosecution exercises the

authority of the state.     See Syl. Pt. 2, State ex rel. Preissler

v. Dostert, 260 S.E.2d 279, 280-81 (W. Va. 1979) (“The

prosecuting attorney is a constitutional officer who exercises

the sovereign power of the State at the will of the people and

he is at all times answerable to them”); see also Morrisey, 764

S.E.2d at 788 (noting that “[it is] the duty of the [county]

prosecuting attorney to attend to the criminal business of the

State in the county in which he is elected and qualified . . .”

and that “[g]enerally speaking, the [county] prosecutor has

exclusive authority to prosecute criminal offenses at the trial

level in the name of the state.” (internal citations omitted)).


          However, the “performance of a sovereign function,

such as investigation and prosecution of crime,” is not “alone

sufficient to accord local prosecutors sovereign immunity.”

Carter, 181 F.3d at 350 (emphasis added).         Since “many local

officials act in the name of the state and carry out delegated

sovereign functions,” giving all these local officials immunity

would “prove[] too much.”     Id. (citing Lake Country Ests., Inc.

v. Tahoe Reg’l Plan. Agency, 440 U.S. 391, 401 (1979) (“[T]he

Court has consistently refused to construe the [Eleventh]

Amendment to afford protection to political subdivisions such as


                                    12
 Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 13 of 14 PageID #: 859



counties and municipalities even though such entities exercise a

‘slice of state power.’” (alteration in original))).


            Here, the fourth factor also weighs against finding

immunity.    Simply acting in the name of West Virginia when

carrying out prosecutorial duties is not alone sufficient to

qualify the Prosecuting Attorney as an arm of the state entitled

to Eleventh Amendment immunity.


E.   Balancing


            Inasmuch as all four factors weigh against finding the

Prosecuting Attorney as an arm of the state, the Prosecuting

Attorney is not entitled to Eleventh Amendment immunity.


                              IV.   Conclusion


            Accordingly, it is ORDERED that the Kanawha County

Prosecuting Attorney’s motion to dismiss based on Eleventh

Amendment immunity be, and it hereby is, denied.          It is further

ORDERED that the stay pending resolution of this motion be, and

it hereby is, lifted.




                                    13
 Case 2:17-cv-03934 Document 89 Filed 08/07/20 Page 14 of 14 PageID #: 860



          The Clerk is directed to forward copies of this order

to all counsel of record and to any unrepresented parties.


                                     ENTER: August 7, 2020




                                    14
